department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number uil number tax_exempt_and_government_entities_division number release date date date legend p n qo m dear this is in response to your request dated date for certain rulings as to the federal_income_tax consequences of a proposed sale of real_property facts you are exempt from federal_income_tax under sec_501 of the internal_revenue_code code and you are classified as an organization described in sec_509 and sec_170 of the code you were created as a charitable_trust under the will of n to establish and support o for education of the people of p you currently educate large numbers of individuals annually it was n’s desire that you maintain the bequest of real_property intact selling property only when it was absolutely necessary you still own most of the original bequest from n at the end of your most recent fiscal_year your income was insufficient to fund your your assets include property held for both charitable and non-charitable purposes property held for non-charitable purposes includes income-producing real_property and securities held to provide for the continued maintenance and support for your charitable activities educational programs requiring you to tap your reserve fund defer planned capital improvements and repairs and reduce overall administrative costs to make-up for this shortfall a state authority that monitors your activities has recommended that you review and evaluate the advantages and disadvantages of diversification of your extensive real_property holdings in light of your mission and goals as such you have identified a total of eight commercial real_estate parcels that you propose to liquidate m is one of the eight parcels you have identified for liquidation m is the only parcel that is the subject of this ruling_request and any ruling rendered herein only pertains to m and not to any other parcel that may be discussed throughout this ruling m was entirely acquired_by_bequest at your formation and you have held m for several decades m is a parcel of land that is ground-leased to the current commercial lessee with the original ground lease assigned once prior to acquisition by the current lessee although m is improved the improvements were made by the current commercial lessee the improvements are owned by the current commercial lessee and may be removed or further developed as the current lessee decides your liquidation of m only entails the underlying leased-fee interest and any possible reversionary_interest in any improvements that may or may not remain on m at the time the lease expires you have neither made any improvements to m nor do you intend to make any improvements to m with m being sold on an as-is basis you intend to offer m for sale to its current lease holder your marketing activities would consist of sending an offer letter to the lease holder followed by an initial non-binding term sheet negotiated by you ultimately a formal purchase and sale agreement would be executed the agreement would be based on standardized form term sheets and agreements all sales will be cash sales as you would neither offer a purchase-money mortgage nor accept an installment-sales contract all sales will be on an as-is basis and will not be sold to a party related to you you will not repurchase m in the future should the lease holder decline your offer you will undertake similar steps with respect to other strategic buyers such as neighbors who are familiar with the property and have a long-term interest in the area you may seek non-strategic buyers and utilize the services of a broker at all times your marketing activities will be the minimum necessitated by the circumstances furthermore potential buyers must agree that all sales terms are subject_to final approval by your trustees so as to verify sales are in accordance with both your tax-exempt purpose and the recommendations of the state authority that monitors your activities if unsuccessful although m is the subject of this ruling you plan to liquidate a total of eight parcels of commercial real_property including m to meet your educational funding requirements and asset diversification goals you intend to liquidate all eight parcels within the next year the size frequency and continuity of your total projected sales consisting of the eight parcels including m will be considered in this ruling only as to the affect they have upon the liquidation of m this ruling does not address how the remaining seven sales will be treated under the code you later time may choose to request a ruling or rulings with respect to the remaining sales at a rulings requested primarily_for_sale_to_customers in the ordinary course of a trade_or_business within the meaning of sec_512 of the code and as such the sale proceeds will not be subject_to the tax on unrelated_business_taxable_income described in sec_501 of the code your sale of the leased-fee underlying m will not affect your status as an organization your sale of the leased-fee underlying m will not be treated as a sale of property held law sec_501 of the code generally provides an exemption from federal income_taxation for any organization described in sec_501 of the code sec_501 of the code provides in part for the exemption of organizations that are organized and operated exclusively for educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the treasury regulations regulations states that for an organization to be exempt under sec_501 it must be operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for an exempt_purpose only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides in part that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_511 of the code imposes a tax on the unrelated_business_taxable_income of certain tax-exempt organizations including charitable and educational organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business revrul_55_449 1955_2_cb_599 holds that the construction and sale of houses by a foundation otherwise exempt under sec_501 of the code over a period of months for the sole purpose of raising funds for the support of a church constituted an unrelated_trade_or_business within the meaning of sec_513 because construction and sale of houses is a business of a kind ordinarily carried on for profit revrul_59_91 1959_1_cb_215 holds that where a taxpayer engages in extensive land development activities such as lot subdivision installation of utilities and paving streets all in order to facilitate the sale and derive the maximum proceeds from the disposition of the property the taxpayer is holding property for sale to customers in the ordinary course of trade_or_business in 143_f2d_468 5th cir the taxpayer owned acres of unimproved land used for grazing purposes to facilitate the sale of land the taxpayer subdivided the land into lots built streets installed storm sewers constructed gas and electric lines and undertook other activities of the kind usually carried out by a real_estate development company each year to lots were sold the court held that taxpayer was holding lots for sale to customers in the regular course of business in 7_tc_198 the taxpayer purchased platted land to use in his nursery business twelve years later the city built streets through the property that made it less useful for his business even though taxpayer made no active sales effort and made no improvements taxpayer sold and a half lots in one year the court opined that the sales were essentially made in the nature of a gradual and passive liquidation of an asset and not in the ordinary course of a trade_or_business in 383_us_569 86_sct_1030 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business the court interpreted the word primarily to mean of first importance or principally by this standard ordinary_income would not result unless a sales purpose is dominant in 195_f2d_714 the taxpayer initially purchased land not for resale to customers but throughout the years subdivided the land and resold parcels sporadically primarily as the market dictated the court indicated that the taxpayer engaged in continuous sales and concluded that the property was held primarily_for_sale_to_customers as part of the taxpayer’s business the court stated that t here is no fixed formula or rule_of thumb for determining whether property sold by the taxpayer was held by him primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business each case must in the last analysis rest upon its own facts there are a number of helpful factors however to point the way among which are the purposes for which the property was acquired whether for sale or investment and continuity and frequency of sales as opposed to isolated transactions in 60_tc_996 acq in result c b the tax_court held that a taxpayer who purchased parcels and sold parcels of undeveloped land over four years was not engaged in the trade_or_business of buying and selling land for purposes of sec_1221 of the code the taxpayer utilized brokers to aid him in disposing of some of the land however neither the taxpayer nor the brokers ever sought out or solicited prospective buyers or advertised the properties for sale the court analyzed the following factors to determine that the taxpayer was not engaged in the operation of the trade_or_business of buying and selling land the purpose for which the property was acquired the frequency continuity and size of the sales the activities of the owner in the improvement and disposition of the property the extent of improvements made to the property the proximity of sale to purchase and the purpose for which the property was held in adam and subsequent cases courts have found that no one of these factors is controlling but all are relevant to consider in determining whether the sale of property occurred in the regular course of a taxpayer’s trade_or_business analysis the issue in this case is whether the sale of m will be treated as a sale of property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business within the meaning of sec_512 of the code whether real_property is held primarily_for_sale_to_customers in the ordinary course of an organization's trade_or_business is a facts and circumstances determination see mauldin v commissioner supra and adam v commissioner supra in malat v riddell supra the court interpreted the meaning of the word primarily to mean of first importance or principally you received m by bequest many years ago for use as part of your charitable purpose you have held m for a long period as an income-producing asset to fund your charitable activities however a state authority that monitors your activities has recommended that you review and evaluate the advantages and disadvantages of diversification of your extensive real_property holdings in light of your mission and goals due to an increased need for educational funding and asset diversification for long-term asset stabilization you desire to liquidate m the time span between the initial bequest of m to you and its projected sale is several decades the long duration you held m and its initial receipt as a bequest for use in your charitable program are not typical characteristics of a taxpayer holding property primarily_for_sale_to_customers in the ordinary course of its trade_or_business m is a parcel of land that is ground leased the original ground lease pertaining to m was assigned once prior to acquisition by the current lessee although m is improved the improvements were made by the current commercial lessee with m sold by you on an as is basis the improvements are owned by the current commercial lessee and may be removed or further improved upon as the current commercial lessee chooses your liquidation of m only entails the underlying leased-fee interest and any possible reversionary_interest in improvements that may remain on m at the time the lease expires as such you have not performed nor plan to perform any development or improvement activities pertaining to m with respect to your activities in marketing m your efforts will be restricted to offering m to the current lessee under a standard offers and terms agreement should the current lessee decline you will make the same offer to strategic buyers such as neighbors who are familiar with the property and have a long-term interest in the area absent sales to these buyers you may utilize a broker to offer m for sale to other parties and to negotiate the sale on your behalf thus your activities with respect to marketing m will be limited particularly if the current lessee agrees to purchase m we also consider the frequency continuity and size of sales when determining whether an organization is holding property primarily_for_sale_to_customers in the ordinary course of a trade_or_business your ruling_request pertains only to the sale of m if considered in isolation the sale of m could not be considered frequent or continuous because it is a one-time sale however because you intend to liquidate a total of eight parcels including m we must consider the entire group of eight parcels when considering the frequency continuity and size of your projected total sales and how they affect the liquidation of m nevertheless this ruling does not address how the remaining seven sales will be treated under the code your facts are distinguishable from those in revrul_55_449 supra in which a foundation constructed and sold houses over a period of months for the sole purpose of raising funds to support a church they are also distinguishable from the facts in brown v commissioner supra in which a taxpayer subdivided and developed property for the purpose of selling the property then sold lots developing the properties for sale suggested that they were holding the property primarily_for_sale_to_customers in the ordinary course of a trade_or_business in contrast you propose to liquidate one property out of a total of eight this property was received by bequest and has been held for a very long time and you plan to sell the property with no development or improvement activities and with minimal marketing activities in both of these cases the taxpayers’ efforts in acquiring and accordingly under the primary purpose test of malat v riddell supra and the facts_and_circumstances_test of adam v commissioner supra we conclude that you do not hold your interests in m primarily_for_sale_to_customers in the ordinary course of a trade_or_business therefore your sale of m will not generate unrelated_business_taxable_income under sec_511 and sec_512 of the code and will not adversely affect your exempt status under sec_501 conclusion your sale of the leased-fee underlying m will not affect your status as an organization described in sec_501 of the code your sale of the leased-fee underlying m will not be treated as a sale of property held primarily_for_sale_to_customers in the ordinary course of a trade_or_business within the meaning of sec_512 of the code and as such the sale proceeds will not be subject_to the tax on unrelated_business_taxable_income however this ruling does not address the issue as to whether your sale of any additional parcels of real_property other than m will be treated as a sale of property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business within the meaning of sec_512 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
